Citation Nr: 1520239	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a lung disorder, claimed as a result of asbestos exposure. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims on appeal must be remanded for further development.  Such development will ensure that they are afforded every due consideration, and assist the Board in making informed decisions. 

With regard to the claim for a lung disorder, a VA opinion is required to address the likelihood that the Veteran's diagnosed chronic obstructive pulmonary disease (COPD) was caused by his established in-service asbestos exposure.  A VA examination was performed in March 2010 but does not include a nexus opinion.  It simply notes that the Veteran did not have asbestosis and that he had a history of smoking.  In a January 2014 letter, the Veteran's private treating physician, G. Giacoppe, opined that the Veteran's asbestos exposure was one of several factors contributing to COPD.  However, this physician provided no further explanation or discussion.  Accordingly, under VA's duty to assist, an opinion must be provided on this issue.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran also referred to private diagnostic imaging showing a spot in his lungs, which was determined to be non-cancerous according to his statements.  On remand he should be provided an opportunity to submit these records and any other pertinent treatment records. 

With regard to the claims for hearing loss and tinnitus, the opinion rendered in the March 2010 examination report (contracted out by VA to a private service) is not sufficient to make an informed decision.  The audiologist noted that there was a hearing threshold shift between entrance into and separation from active service, and that the Veteran reported an onset of hearing loss and tinnitus several years after separation.  The examiner also noted that the Veteran's report of constant tinnitus was "a finding common to acoustic trauma."  The examiner further noted that the Veteran reported post-service noise exposure but with hearing protection, and that presbycusis could not be ruled out as a contributing factor.  The examiner then concluded that "[b]ased on these factors," the Veteran's hearing loss and tinnitus were less likely as not caused by acoustic trauma in service.  

An opinion that simply cites data and then offers a conclusion without explaining how the data support the conclusion generally has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion is not entitled to any weight if it contains only data and conclusions).  Moreover, the examiner did not square this conclusion with the finding that the Veteran's tinnitus was "common to acoustic trauma," and that the Veteran did have a 15dB decrease at 4000 Hertz (i.e. the threshold shift).  The examiner also did not explain why hearing loss and tinnitus that manifest some time after service are not related to in-service noise exposure.  As in-service hazardous noise exposure has been established by the RO, and as the Veteran states he wore hearing protection in his civilian occupation, a new opinion must be provided which takes this information into account and provides a clear explanation, as opposed to a mere recitation of data.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

The Veteran also mentioned receiving recent treatment for his hearing loss at Albany Hearing in his testimony before the undersigned.  On remand, he should be provided an opportunity to submit these records or authorize VA to request them on his behalf. 

With regard to the lumbar spine disability, a September 2009 private treatment record (from West Albany Family Medicine) reflects that an X-ray study of the Veteran's spine was performed in 2004.  The Veteran has also reported that his back pain has been present "for years," as reflected in an October 2009 private treatment record.  The earliest evidence in the file regarding the back is dated in 2009.  On remand, the Veteran should be provided another opportunity to submit private treatment records dating back to the earliest time of treatment for his back, and to at least 2004, or to authorize VA to request these records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter inviting him to submit, or to authorize VA to request on his behalf, any relevant private treatment records, including the following:
* West Albany Family Medicine records dating back to at least 2004, including the 2004 X-ray study of the spine, and earlier if possible. 
* The private X-ray and/or CT scan study of his lung showing a non-cancerous spot. 
* Recent treatment records from Albany Hearing. 

2. Next, obtain a VA opinion as to the likelihood that the Veteran's COPD results from injury or disease incurred from in-service asbestos exposure.  The claims file must be made available to the clinician for review, and the clinician must indicate in the report that the file has been reviewed.  

The opinion must be supported by a complete explanation. 

3. Obtain a new VA opinion from an audiologist as to the likelihood that the Veteran's hearing loss and/or tinnitus are related to in-service noise exposure and acoustic trauma.  The claims file must be made available to the clinician for review and the clinician must indicate in the report that the file has been reviewed.  

The audiologist must address the puretone threshold shift during service, as noted in the March 2010 VA examination report, and also discuss the finding in the March 2010 VA examination report that the Veteran's tinnitus was "common to acoustic trauma."  If the audiologist finds against a relationship to in-service noise exposure due to the delayed onset of hearing loss or tinnitus, an explanation must be provided as to why hearing loss or tinnitus that does not manifest until a few years after service weighs against such a relationship.  

The opinion must be supported by a complete explanation.  It is not sufficient to cite to data in the record without explaining why the data support the conclusion reached. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other necessary development, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




